Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent # 11,257,671(hereinafter ‘671). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 1, US patent ‘671 discloses:
 A method of semiconductor fabrication, comprising (Claim 1):
providing a semiconductor fabrication apparatus, the semiconductor fabrication apparatus including (Claim 1): a susceptor configured to hold a substrate in a chamber (Claim 1); a UV radiation producing source disposed over the susceptor, wherein the UV radiation producing source includes a plurality of UV radiation lamps operable to provide a tunable amount of UV radiation (Claim 1); and a heat source providing heat energy to the chamber (Claim 1); positioning the substrate on the susceptor, wherein the substrate has a first region and a second region (Claim 1); and tuning the plurality of UV radiation lamps to provide a first amount of UV radiation to the first region of the substrate while concurrently providing a second amount of UV radiation to the second region of the substrate (Claim 1).
Claims 2-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent # 11,257,671 and by virtue of dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2009/0227119, hereinafter Liu) in view of Lien et al. (US 2013/0320235, hereinafter Lien).
With respect to claim 1, Liu discloses a method of semiconductor fabrication (Para 0003), comprising: providing a semiconductor fabrication apparatus (Fig. 7), the semiconductor fabrication apparatus including: a susceptor (420) configured to hold a substrate (425) in a chamber (410); a UV radiation producing source disposed over the susceptor, wherein the UV radiation producing source (445) includes a plurality of UV radiation lamps (Para 0135; one or more UV lamps); and a heat source providing heat energy to the chamber (Para 0052; heating device); positioning the substrate on the susceptor (425 is positioned on 420), wherein the substrate has a first region and a second region (425 had different regions); and the plurality of UV radiation lamps to provide a first UV radiation to the first region of the substrate while concurrently providing a second UV radiation to the second region of the substrate (Para 0110 and 0133; heating can be performed simultaneously).
Liu does not explicitly disclose that the UV lamps are operable to provide a tunable amount of UV radiation and the UV lamps to provide a first amount to the first region and a second amount to the second region.
In an analogous art, Lien discloses that the UV lamps are operable to provide a tunable amount of UV radiation (Para 0043) and the UV lamps to provide a first amount to the first region and a second amount to the second region (Para 0043 and 0048). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to control the UV intensity during semiconductor processing to achieve the optimal results.
With respect to claim 2, Liu discloses providing thermal energy to the substrate in the chamber, wherein the thermal energy is provided from below the susceptor (Para 0052; heating the substrate by placing the substrate on a substrate holder, and heating the substrate holder using a heating device).
With respect to claim 6, Liu does not explicitly disclose wherein the tuning the plurality of UV radiation lamps includes turning at least a first lamp of the plurality of UV radiation lamps off.
In an analogous art, Lien discloses wherein the tuning the plurality of UV radiation lamps includes turning at least a first lamp of the plurality of UV radiation lamps off (Para 0043 and 0048; its obvious tunable lamps can be turned off). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to control the UV intensity during semiconductor processing to achieve the optimal results.
With respect to claim 7, Liu does not explicitly disclose wherein the tuning the plurality of UV radiation lamps includes having a second lamp of the plurality of UV radiation lamps on while the first lamp is off.
In an analogous art, Lien discloses wherein the tuning the plurality of UV radiation lamps includes having a second lamp of the plurality of UV radiation lamps on while the first lamp is off (Para 0043 and 0048; its obvious tunable lamps can be controlled individually). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to control the UV intensity during semiconductor processing to achieve the optimal results.

          Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Lien in view of Singh et al. (US 7,334,202, hereinafter Singh).
            With respect to claim 3, Liu/Lien does not explicitly disclose wherein the thermal energy is provided from a heating coil disposed below the susceptor.
            In an analogous art, Singh discloses wherein the thermal energy is provided from a heating coil disposed below the susceptor (Col. 8; lines 50-55; heating coils can be placed below the susceptor). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lein’s disclosed invention by having Singh’s disclosure in order to achieve optimal results.
With respect to claim 4, Liu/Lien does not explicitly disclose wherein the thermal energy is provided from a plurality of thermal energy producing lamps disposed below the susceptor.
In an analogous art, Singh discloses wherein the thermal energy is provided from a plurality of thermal energy producing lamps disposed below the susceptor
(Col. 8; lines 56-67; heating lamps can be placed below the susceptor). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lien’s disclosed invention by having Singh’s disclosure in order to achieve optimal results.
With respect to claim 5, Liu discloses wherein the thermal energy is provided from another plurality of thermal energy producing lamps disposed above the susceptor (Para 0030 and 0049). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Liu/Lien and further in view of Ranish et al. (US 2016/0027671, hereinafter Ranish).
With respect to claim 8, Liu/Lien does not explicitly disclose wherein the tuning the plurality of UV radiation lamps includes rotating an angle of at least one lamp of the plurality of UV radiation lamps.
In an analogous art, Ranish discloses wherein the tuning the plurality of UV radiation lamps includes rotating an angle of at least one lamp of the plurality of UV radiation lamps. (Para 0024 and 0031). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lien’s disclosed invention by adding Ranish’s disclosure in order to adjust the heating source to achieve uniform heating results. 
With respect to claim 9, Liu/Lien does not explicitly disclose wherein the plurality of UV radiation lamps is disposed at a side of the chamber providing UV radiation at an angle with respect to a top surface of the substrate.
In an analogous art, Ranish discloses wherein the plurality of UV radiation lamps is disposed at a side of the chamber providing UV radiation at an angle with respect to a top surface of the substrate (Para 0024 and 0031; it’s obvious that radiation lamps can be disposed at different sides of chamber according to the processing requirements). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lien’s disclosed invention by adding Ranish’s disclosure in order to adjust the heating source to achieve uniform heating results. 

Claims 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Lien and further in view of Shanon et al. (US 3,865,633, hereinafter Shanon).
With respect to claim 10, Liu discloses a method of semiconductor fabrication (Para 0003) including: positioning a substrate (425 of Fig. 7) on a susceptor (420) in a chamber (410); positioning a plurality of UV radiation lamps ((445) – Para 0135 – one or more UV lamps) above the susceptor, wherein the plurality of UV radiation lamps provide radiation to the substrate on the susceptor (Fig. 7).
Liu does not explicitly disclose coupling the plurality of UV radiation lamps to a motor that is communicatively coupled to a controller; sending instructions to the controller to vary at least one UV radiation lamp of the plurality of UV radiation lamps; providing radiation from the plurality of UV radiation lamps according to the instructions; and during the providing the radiation concurrently growing a first portion of an epitaxial feature on the first region of the substrate at a first rate and a second portion of the epitaxial feature on a second region of the substrate at a second rate, wherein the first rate and the second rate are determined by the instructions.
In an analogous art, Lien discloses coupling the plurality of UV radiation lamps to a motor (Para 0061; motor) that is communicatively coupled to a controller (Para 0043 and 0061; controller); sending instructions to the controller to vary at least one UV radiation lamp of the plurality of UV radiation lamps (Para 0043); providing radiation from the plurality of UV radiation lamps according to the instructions (Para 0060).
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to control the UV intensity during semiconductor processing to achieve the optimal results.
Liu/Lien does not explicitly disclose providing the radiation concurrently growing a first portion of an epitaxial feature on the first region of the substrate at a first rate and a second portion of the epitaxial feature on a second region of the substrate at a second rate, wherein the first rate and the second rate are determined by the instructions.
In an analogous art, Shanon discloses providing the radiation concurrently growing a first portion of an epitaxial feature on the first region of the substrate at a first rate and a second portion of the epitaxial feature on a second region of the substrate at a second rate (Col. 3; lines 35-45), wherein the first rate and the second rate are determined by the instructions (as disclosed above controller, controls the process based on the received instructions).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lien's disclosed invention by adding Shanon’s disclosure in order to different thickness epitaxial layers according to specific processing requirements.
With respect to claim 11, Liu does not explicitly disclose wherein the sending the instructions includes using the motor to move the at least one UV radiation lamp during the growing.
In an analogous art, Lien discloses wherein the sending the instructions includes using the motor to move the at least one UV radiation lamp during the growing (Para 0055 and 0061).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to control the UV intensity during semiconductor processing to achieve the optimal results.
With respect to claim 13, Liu does not explicitly disclose wherein the sending the instructions includes turning off the at least one of the UV radiation lamps during the growing.
In an analogous art, Lien discloses wherein the sending the instructions includes turning off the at least one of the UV radiation lamps during the growing (Para 0043 and 0048; its obvious tunable lamps can be controlled individually). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to control the UV intensity during semiconductor processing to achieve the optimal results.
With respect to claim 14, Liu does not explicitly disclose wherein the at least one of the UV radiation lamps is disposed in an array of UV radiation lamps.
In an analogous art, Lien discloses wherein the at least one of the UV radiation lamps is disposed in an array of UV radiation lamps (Para 0029- an array of plurality of UV lamps). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method by adding Lien’s disclosure in order to expedite the heating process during semiconductor processing. 

Claims 12 and 15 rejected under 35 U.S.C. 103 as being unpatentable over
Liu/Lien/Shanon and further in view of Ranish et al.
With respect to claim 12, Liu/Lien/Shanon does not explicitly disclose wherein the at least one UV radiation lamp is moved from above chamber to adjacent a side of the chamber.
In an analogous art, Ranish discloses wherein the at least one UV radiation lamp is moved from above chamber to adjacent a side of the chamber. (Para 0024 and 0031). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lien/Shanon’s disclosed invention by adding Ranish’s disclosure in order to adjust the heating source to achieve uniform heating results. 
With respect to claim 15 Liu/Lien/Shanon does not explicitly disclose wherein 
the sending the instructions includes changing angle of radiation delivered to the substrate from the at least one of the UV radiation lamp.
In an analogous art, Ranish discloses wherein the sending the instructions includes changing angle of radiation delivered to the substrate from the at least one of the UV radiation lamp (Para 0024 and 0031; it’s obvious that radiation lamps can be disposed at different sides of chamber according to the processing requirements). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Liu/Lien/Shanon’s disclosed invention by adding Ranish’s disclosure in order to adjust the heating source to achieve uniform heating results. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuppurao et al. (US 2007/0170148, hereinafter Kuppurao) in view of Armour et al. (US 2017/0032974, hereinafter Armour).
With respect to claim 16, Kuppuraro discloses a method of fabricating a semiconductor device (Para 0008), comprising: placing a substrate (28) on a susceptor (26) that is disposed in a chamber (22), wherein the substrate has a semiconductor surface exposed (Para 0002- semiconductor surface of 28 is exposed); providing a plurality of UV radiation lamps (40) operable to direct UV radiation to the substrate; performing an epitaxial growth process to form an epitaxial feature on the semiconductor surface of the substrate (Para 0003 and 0017).
Kuppuraro does not explicitly disclose wherein UV radiation is introduced to the semiconductor surface from the plurality of UV radiation lamps in a first configuration during a first portion of the epitaxial growth process and UV radiation is introduced to the semiconductor surface from the plurality of UV radiation lamps in a second configuration during a second portion of the epitaxial growth process, wherein the first and second configurations provide for anisotropic growth of the epitaxial feature.
In an analogous art, Armour discloses wherein UV radiation is introduced to the semiconductor surface from the plurality of UV radiation lamps in a first configuration during a first portion of the epitaxial growth process and UV radiation is introduced to the semiconductor surface from the plurality of UV radiation lamps in a second configuration during a second portion of the epitaxial growth process (Para 0028; 0055 and 0061-0062), wherein the first and second configurations provide for anisotropic growth of the epitaxial feature (selective deposition using mask).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuppurao 's disclosed invention by adding Armour’s disclosure in order to dissociate point defects in the semiconductor layer during epitaxial growth.
	With respect to claim 17, Kuppurao does not explicitly disclose wherein the first configuration and the second configuration differ by an angle of at least one of the UV radiation lamps. 
In an analogous art, Armour discloses wherein the first configuration and the second configuration differ by an angle of at least one of the UV radiation lamps (Para 0067 and 0069; different angles of UV radiation sources). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuppurao 's disclosed invention by adding Armour’s disclosure in order to control the intensity of radiation to achieve the optimal results during semiconductor processing.

With respect to claim 18, Kuppurao does not explicitly disclose wherein the first
configuration and the second configuration differ by an on/off state of at least one of the UV radiation lamps.
In an analogous art, Armour discloses wherein the first configuration and the second configuration differ by an on/off state of at least one of the UV radiation lamps (Para 0010; 0021; it’s obvious that tunable lamps can be turned off and on). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuppurao 's disclosed invention by adding Armour’s disclosure in order to control the intensity of radiation to achieve the optimal results during semiconductor processing.
With respect to claim 19, Kuppurao does not explicitly disclose wherein
the first configuration provides UV radiation at a direction normal to the semiconductor surface of the substrate.
In an analogous art, Armour discloses wherein the first configuration provides UV radiation at a direction normal to the semiconductor surface of the substrate (Para 0010; 0027 and 0032; direction of US beam can be adjusted). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuppurao 's disclosed invention by adding Armour’s disclosure in order to control the intensity of radiation to achieve the optimal results during semiconductor processing.
With respect to claim 20, Kuppurao does not explicitly disclose wherein the second configuration provides UV radiation at an angle less than 90 degrees from the semiconductor surface of the substrate. 
In an analogous art, Armour discloses wherein the wherein the second configuration provides UV radiation at an angle less than 90 degrees from the semiconductor surface of the substrate (Para 0010; 0027 and 0032; direction of US beam can be adjusted). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuppurao 's disclosed invention by adding Armour’s disclosure in order to control the intensity of radiation to achieve the optimal results during semiconductor processing.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816